Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 1-4, 7, 9, 15-16, 18-19, 21-24, 27, 29, 35-36, 38-39 and 50 are pending.

Response to Arguments
Applicant’s arguments, in the pre-appeal conference request, filed on 8/20/2021, with respect to the rejection(s) of claim(s) 1-4, 7, 9, 15-16, 18-19, 21-24, 27, 29, 35-36, 38-39 and 50 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US. Pub. No. 2014/0064249 A1) and Niu el al. (US. Pub. No. 2014/0050103 A1).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly 

4.	Claims 1-4, 7, 9, 15-16, 18-19, 21-24, 27, 29, 35-36, 38-39 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US. Pub. No. 2018/0242204 A1) in view of Lee et al. (US. Pub. No. 2014/0064249 A1) and further in view of Niu et al. (US. Pub. No. 2014/0050103 A1).
Regarding claim 1, Zhu discloses an apparatus (Zhu; Fig. 10; MEC Platform Handover Apparatus), comprising; at least one processor (Zhu; Fig. 10; 1001) and at least one memory including computer program code (Zhu; Fig. 10; 1001), the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform:
detecting a handover that is requested by a user equipment (See Par. [8], [241] and Fig. 5-1, 5-2 of Zhu for a reference to receiving a handover notification to instruct the Source MEC platform to perform the handover of the UE), wherein the user equipment moves from a first area of a first mobile-edge-computing server to a second area of a second mobile-edge-computing server (See Par. [227], [244] and Fig. 5-1, 5-2 of Zhu for a reference to that during the movement of the UE, when the UE moves from a cell covered by the source MEC server to another cell covered by the target MEC server, then the source MEC platform sends a handover notification to the target MEC platform), transmitting a request to the second mobile-edge-computing server (See Par. [183]-[185] of Zhu for a reference to receiving a handover request sent by a source access network device, and sending a handover instruction to a target MEC platform according to the handover request), 
Zhu does not explicitly disclose determining whether the user equipment has an ongoing application session with the first mobile-edge-computing server, requesting the second mobile-edge-computing server to take the ongoing application session from the first mobile-edge-computing server: and in response to the request, move the ongoing application session from the first mobile-edge-computing server to the second mobile-edge-computing server, or keep the ongoing application session; wherein said request comprises an identity or an address of the first mobile-edge- computing server.
However, Lee discloses determining whether the user equipment has an ongoing application session with the first mobile-edge-computing server (See Par. [13], [79]-[80] of Lee for a reference to the source proxy [First Server] runs a session to be transferred to the UE [Ongoing session is detected]), wherein said request comprises an identity or an address of the first mobile-edge- computing server (See Par. [45], [50], [98] of Lee for a reference to the handover preparation notification message including information associated with a TCP session to be migrated and a target proxy; including the source proxy [First server] IP address).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Zhu. The motivation for combination Lee; Par. [3])
The combination of Zhu and Lee does not explicitly disclose requesting the second mobile-edge-computing server to take the ongoing application session from the first mobile-edge-computing server: and in response to the request, move the ongoing application session from the first mobile-edge-computing server to the second mobile-edge-computing server, or keep the ongoing application session.
However, Niu discloses requesting the second mobile-edge-computing server to take the ongoing application session from the first mobile-edge-computing server (See Par. [33]-[35] of Niu for a reference to source mobile proxy 404, associated with a first C-RAN [First Server], transmitting a handover request to destination mobile proxy 406, associated with a second C-RAN [Second Server]): and in response to the request, move the ongoing application session from the first mobile-edge-computing server to the second mobile-edge-computing server  or keep the ongoing application session (See Par. [33]-[34] of Niu for a reference to responsive to the handover request, if a determination that UE device would be better served by the destination mobile proxy 406 associated with the second C-RAN, the ongoing session is handed over to the destination proxy 406. Otherwise, the session is served by the source proxy 404).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Niu, Lee and Zhu. The motivation for combination would be to improve system’s performance by reducing signaling overhead, Niu; Par. [28])

Regarding claim 2, the combination of Zhu, Lee and Niu, specifically Zhu discloses wherein the at least one processor, with the at least one memory and the computer program code are configured to cause the apparatus to perform identifying the application of the ongoing application session (See Par. [104], [261] of Zhu for a reference to the source MEC platform obtains the context information of the UE, including an identifier of the source application running on the UE to be handover).

Regarding claim 3, the combination of Zhu, Lee and Niu, specifically Zhu discloses wherein, in relation to the identifying the application, the at least one processor, with the at least one memory and the computer program code, are configured to cause the apparatus to perform identifying a unique internet protocol address of the application (See Par. [261] of Zhu for a reference to the source MEC platform obtains the context information of the UE, including an identifier of the source application running on the UE to be handover, and a control plane internet protocol (CP IP) address of the application).

Regarding claim 4, the combination of Zhu, Lee and Niu, specifically Zhu discloses wherein said unique internet protocol address of said application is unique in a network to which See Par. [261] of Zhu for a reference to the identifier of the application is used to identify an application in the MEC server where the platform belongs. The CP IP is used for communications between applications in different MEC servers).

Regarding claim 7, the combination of Zhu, Lee and Niu, specifically Zhu discloses wherein, in relation to the detecting the handover, the at least one processor, with the at least one memory and the computer program code, are configured to cause the apparatus to perform
detecting the handover based on at least one of signaling of the handover, information from a radio network information service, control plane signaling between evolved Node BS, signaling between an evolved Node B and a mobility management entity, and information from the first mobile-edge-computing server to the second mobile-edge-computing server about an oncoming handover (See Par. [259] and Fig. 5-1 of Zhu for a reference to Fig. 5-1, which illustrates signaling that determines handover, including the handover notification sent to the source MEC platform and the handover request sent to the target access network device).

Regarding claim 9, Zhu does not explicitly disclose wherein said apparatus is provided, by a database, with application-specific information indicative of whether said application can tolerate and/or survive a change of said internet protocol address of said application during an ongoing session of said application, and/or indicative of uniqueness of said internet protocol address of said application, and wherein the at least one processor, with the at least one memory 
However, Lee discloses wherein said apparatus is provided, by a database, with application-specific information indicative of whether said application can tolerate and/or survive a change of said internet protocol address of said application during an ongoing session of said application, and/or indicative of uniqueness of said internet protocol address of said application (See Par. [50], [79], [98] of Lee for a reference to the handover preparation notification message including information associated with a TCP session to be migrated and a target proxy; including the source proxy [First server] IP address and information associated with a TCP session to be migrated and a target proxy).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Zhu. The motivation for combination would be to improve network’s performance by satisfying demands associated with a bandwidth, decreasing a load on a server, and improving the user’s response time. (Lee; Par. [3])
the combination of Zhu and Lee does not explicitly disclose wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus to perform deducing, from said application-specific information, whether an ongoing session of said application can be moved to a mobile edge computing server other than said apparatus 
However, Niu discloses wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus to perform deducing, from said See Par. [33]-[34] of Niu for a reference to responsive to the handover request, if a determination that UE device would be better served by the destination mobile proxy 406 associated with the second C-RAN, the ongoing session is handed over to the destination proxy 406. Otherwise, the session is served by the source proxy 404).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Niu, Lee and Zhu. The motivation for combination would be to improve system’s performance by reducing signaling overhead, improving handover between RRHs, and perform traffic load balancing in an efficient manner. (Niu; Par. [28])

Regarding claim 15, Zhu discloses wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus to perform identifying a topology of the network based on information from a radio network information service (See Par. [23], [54]-[56] of Zhu for a reference to receiving a response message from the target MEC platform including a routing rule (Topology) for the UE to indicate a rule by which the target MEC platform the application data of the UE),
The combination of Zhu and Lee does not explicitly disclose determining a probability of said handover from said first mobile-edge-computing server to further mobile-edge-computing servers in said network, and initiating, based on said topology, procedures to optimize a 
However, Niu discloses determining a probability of said handover from said first mobile-edge-computing server to further mobile-edge-computing servers in said network (See Par. [21] and Fig. 2 of Niu for a reference to application layer data traffic between a network nodes [RRHs] 120 and the UE device, may be monitored by mobile proxy 110 for a variety of events, traffic characteristics and/or patterns), and 
initiating, based on said topology, procedures to optimize a handover performance by sending at least one request to instantiate a set of applications as hosted on said first mobile-edge-computing server on said further mobile-edge-computing servers in said network (See Par. [26] and Fig. 2 of Niu for a reference to that based on the monitoring and/or the device information obtained, mobile proxy 110 may facilitate alteration of a control plane or data plane between UE device and the RRH and/or C-RAN control system. The mobile proxy 110 may issue one or more instructions to UE device or RRH to alter (optimize) a control plane or data plane processing).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Niu, Lee and Zhu. The motivation for combination would be to improve system’s performance by reducing signaling overhead, improving handover between RRHs, and perform traffic load balancing in an efficient manner. (Niu; Par. [28])

Regarding claim 16, the combination of Zhu, Lee and Niu, specifically Zhu discloses wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus to perform identifying said second mobile-edge-computing server based on information on an evolved Node B connected to said second mobile-edge-computing server (See Par. [124], [253], [256] of Zhu for a reference to identifying the target (second) MEC platform according to the identifier of the target access network device, included in the handover notification sent by the source access network device).

Regarding claim 18, the combination of Zhu, Lee and Niu, specifically Zhu discloses wherein the at least one processor, with the at least one memory and the computer program code,  configured to cause the apparatus to perform initiating session continuity coordination procedures with the second mobile-edge-computing server (See Par. [238], [243], [288] of Zhu for a reference to the source MEC platform sends the context information of the UE to the target MEC platform. Source application info is obtained, so that the target MEC platform can continue to provide the service to the UE and ensure continuity of obtaining application data by the UE from an MEC platform).

Regarding claim 19, the combination of Zhu, Lee and Niu, specifically Zhu discloses wherein the at least one processor, with the at least one memory and the computer program code, configured to cause the apparatus to perform:
See Par. [227], [244] and Fig. 5-1, 5-2 of Zhu for a reference to that during the movement of the UE, when the UE moves from a cell covered by the source MEC server to another cell covered by the target MEC server, then the source MEC platform sends a handover notification to the target MEC platform), and/or
providing, as part of said session continuity coordination procedures, to said second mobile-edge-computing server, information on a mobile edge session that is handed over (See Par. [288] of Zhu for a reference to the source MEC sends the context info of the UE and the ongoing application’s information to the target MEC platform via a handover notification), wherein optionally
said information on said mobile edge session that is handed over includes application identifiers, user equipment internet protocol addresses, and/or application internet protocol addresses in the apparatus (See Par. [104], [261] of Zhu for a reference to the source MEC platform obtains the context information of the UE, including an identifier of the source application running on the UE to be handover, and a control plane internet protocol (CP IP) address of the application).

	Regarding claim 21, the claim is interpreted and rejected for the same reasons as set in claim 1.

Regarding claim 22, the claim is interpreted and rejected for the same reasons as set in claim 2.

Regarding claim 23, the claim is interpreted and rejected for the same reasons as set in claim 3.

Regarding claim 24, the claim is interpreted and rejected for the same reasons as set in claim 4.

Regarding claim 27, the claim is interpreted and rejected for the same reasons as set in claim 7.

Regarding claim 29, the claim is interpreted and rejected for the same reasons as set in claim 9.

Regarding claim 35, the claim is interpreted and rejected for the same reasons as set in claim 15.

Regarding claim 36, the claim is interpreted and rejected for the same reasons as set in claim 16.

Regarding claim 38, the claim is interpreted and rejected for the same reasons as set in claim 18.




Regarding claim 50, the claim is interpreted and rejected for the same reasons as set in claim 21, including a computer program product embodied on a non-transitory computer-readable medium (See Par. [414] of Zhu for a reference to a method implemented by hardware or a program instructing related hardware. The program may be stored in a computer-readable storage medium).




Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Salkintzis et al. (US. Pub. No. 2011/0223885 A1) discloses a method for facilitating a handover of a communication device.
Oberle et al. (US. Pub. No. 2007/0189220 A1) discloses a method of providing session mobility to an IP based real-time session in a telecommunications network.
Bossoli et al. (US. Pub. No. 2004/0233866 A1) discloses a method of software download with session mobility support in mobile communication systems.





6.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413